—Appeal from a judgment of the Supreme Court (Berke, J.), entered December 14, 1998 in Washington County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition for, inter alia, failure to exhaust administrative remedies.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging respondent’s alleged failure to process two inmate grievance complaints he reportedly filed on March 27, 1998. Supreme Court dismissed the petition and petitioner filed a notice of appeal. The Attorney General has since advised this Court that the Superintendent of the facility where petitioner is incarcerated has directed that the two grievances which are the subject of this proceeding be properly processed in accordance with the applicable regulations. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see, Matter of Witherspoon v Goord, 243 AD2d 931).
*767Mercure, J. P., Crew III, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.